
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mrs. Maloney (for
			 herself, Mr. George Miller of
			 California, and Mr. Brady of
			 Texas) submitted the following concurrent resolution; which was
			 referred to the Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Commending the Bureau of Labor Statistics
		  on the occasion of its 125th anniversary.
	
	
		Whereas the Act entitled An Act to establish a
			 Bureau of Labor, approved on June 27, 1884 (23 Stat. 60), established a
			 bureau to collect information upon the subject of labor, its relation to
			 capital, the hours of labor, and the earnings of laboring men and women, and
			 the means of promoting their material, social, intellectual, and moral
			 prosperity;
		Whereas the Bureau of Labor Statistics is the principal
			 factfinding agency for the Federal Government in the broad field of labor
			 economics and statistics, and in that role it collects, processes, analyzes,
			 and disseminates essential statistical data to the public, Congress, other
			 Federal agencies, State and local governments, business, and labor;
		Whereas the Bureau of Labor Statistics has completed 125
			 years of service to Government, business, labor, and the public by producing
			 indispensable data and special studies on prices, employment and unemployment,
			 productivity, wages and other compensation, economic growth, industrial
			 relations, occupational safety and health, the use of time by the people of the
			 United States, and the economic conditions of States and metropolitan
			 areas;
		Whereas many public programs and private transactions are
			 dependent today on the quality of such statistics of the Bureau of Labor
			 Statistics as the unemployment rate and the Consumer Price Index, which play
			 essential roles in the allocation of Federal funds and the adjustment of
			 pensions, welfare payments, private contracts, and other payments to offset the
			 impact of inflation;
		Whereas the Bureau of Labor Statistics pursues these
			 responsibilities with absolute integrity and is known for being unfailingly
			 responsive to the need for new types of information and indexes of
			 change;
		Whereas the Bureau of Labor Statistics has earned an
			 international reputation as a leader in economic and social statistics;
		Whereas the Bureau of Labor Statistics’ Internet website,
			 www.bls.gov, began operating in 1995 and meets the public need for timely and
			 accurate information by providing an ever-expanding body of economic data and
			 analysis available to an ever-growing group of online citizens; and
		Whereas the Bureau of Labor Statistics has established the
			 highest standards of professional competence and commitment: Now, therefore, be
			 it
		
	
		That Congress commends the Bureau of
			 Labor Statistics on the occasion of its 125th anniversary for the exemplary
			 service its administrators and employees provide in collecting and
			 disseminating vital information for the United States.
		
